         Case 4:19-cr-00110-BSM Document 37 Filed 10/15/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                            CASE NO. 4:19-CR-00110-01 BSM

JOSHUA WAYNE HATLEY                                                         DEFENDANT

                                         ORDER

       Defendant Joshua Wayne Hatley’s unopposed motion to continue his October 19,

2020 trial [Doc. No. 36] is granted. Defense counsel states that additional time is needed to

continue plea negotiations.

       Failure to grant a continuance would deny defendant reasonable time for effective

preparation, taking into account the exercise of due diligence.        Further, in that the

continuance is given upon defendant’s motion, the continuance satisfies the ends of justice

and outweighs the public’s and defendant’s interest in a speedy trial. The trial is continued

to February 8, 2021, at 9:30 a.m. in Courtroom 2D. The period of delay resulting from the

continuance is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).

       IT IS SO ORDERED this 15th day of October, 2020.



                                                  UNITED STATES DISTRICT JUDGE
